Citation Nr: 0735009	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  03-12 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for impairment of upper 
right extremity (shoulder, wrist, and hand), claimed as 
secondary to service-connected right index finger.

3.  Entitlement to service connection for impairment of all 
right fingers, other than the right index finger, claimed as 
secondary to service-connected right index finger.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
February 1964 to July 1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board previously remanded this case for further development 
in March 2005 and December 2006.  A personal RO hearing was 
held in October 2003 and a Board hearing at the local RO was 
held in August 2007.  

The Board notes that entitlement to a rating in excess of 10 
percent for the veteran's service-connected duodenal ulcer 
was also denied in the September 2002 rating decision.  The 
notice of disagreement with respect to the current issues on 
appeal did not indicate that the veteran wished to also 
appeal this issue.  Further, service connection was denied 
for mental disability and neck disability in a March 2005 
rating decision.  Again, it does not appear that the veteran 
initiated an appeal from this determination.  However, in 
April 2006 and August 2007 statements, the veteran's 
representative indicates that there is a claim pending for 
these disabilities.  Thus, these issues are referred back to 
the RO for clarification as to whether the veteran wants to 
reopen a claim for these issues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

As noted in the Board's December 2006 remand, additional 
evidence has been received of record, which has not been 
reviewed by the RO.  The appellate scheme set forth in 38 
U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence 
will first be reviewed at the RO so as not to deprive the 
claimant of an opportunity to prevail with his claim at that 
level.  See generally Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In its 
remand, the Board directed the RO to review this evidence and 
issue a supplemental statement of the case.  However, it does 
not appear that the RO has considered this evidence.  Thus, 
in order to comply with the Board's December 2006 remand, the 
RO must review the additional evidence and readjudicate the 
issues on appeal.  See Stegall v. West, 11 Vet.App. 268 
(1998).  

In August 2007, the veteran submitted an Authorization and 
Consent Form (VA Form 21-4142) for medical records from the 
Utah State Department of Rehabilitation Services from 1975 to 
1977.  The RO should take appropriate action to request these 
records in accordance with 38 C.F.R. § 3.159(c)(1).  

Further, in his August 2007 Board hearing testimony, the 
veteran indicated that he has received continuous treatment 
for his disabilities at the VA Medical Center (VAMC) in San 
Antonio, Texas.  The most recent VA treatment records in the 
claims file are dated December 2005.  Thus, appropriate 
action should be taken to obtain copies of all VA treatment 
records from December 2005 to the present from the San 
Antonio, Texas VAMC. 

Accordingly, the case is REMANDED for the following actions:

1.  Request medical records from the Utah 
State Department of Rehabilitation 
Services pursuant to the veteran's 
Authorization and Consent Form (VA Form 
21-4142) submitted in October 2007.  If 
these records are unavailable, it should 
be clearly noted in the claims file.  

2.  Obtain copies of all VA treatment 
records from December 2005 to the present 
from the San Antonio, Texas VAMC. 

3.  After completion of the above and any 
additional development deemed necessary, 
review the expanded record, to 
specifically include all evidence 
received since the January 2006 
supplemental statement of the case, and 
determine whether service connection for 
the disabilities on appeal is warranted.  
Unless the benefits sought are granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



